IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


WILLIAM DOOLEY,                               : No. 483 MAL 2021
                                              :
                    Petitioner                :
                                              : Petition for Allowance of Appeal
                                              : from the Order of the Superior Court
             v.                               :
                                              :
                                              :
FLOYD A. TATE JR., BNG LOGISTICS,             :
LLC, AND BNG TRANSPORTATION                   :
INCORPORATED,                                 :
                                              :
                    Respondents               :


                                      ORDER



PER CURIAM

      AND NOW, this 19th day of January, 2022, the Petition for Allowance of Appeal is

DENIED.

      Attorney Matthew B. Cole and the law firm Aivazoglou & Mikropoulos’s Motion for

Leave to Withdraw as Counsel for Appellant is GRANTED.